Citation Nr: 1436803	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-43 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for posttraumatic stress disorder (PTSD), for the period prior to September 5, 2007.  

2.  Entitlement to an initial an initial evaluation in excess of 30 percent for PTSD, for the period from September 5, 2007 through February 20, 2008.  

3.  Entitlement to an initial evaluation in excess of 30 percent for PTSD, for the period beginning February 21, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 16, 1986 to September 30, 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and June 2008 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran initially filed a claim of entitlement to service connection for anxiety in August 2006.  The RO granted that claim in a rating decision sent to the Veteran on November 22, 2006, assigning a non-compensable rating effective October 1, 2006, the day after the Veteran's separation from service.  He did not file a notice of disagreement.  On September 5, 2007, the Veteran filed a claim for various ailments, also including anxiety, which he asserted were due to Persian Gulf War Syndrome.  The RO treated that as a claim for an increased rating.  See September 2007 letter.  Then, in October 2007, VA received private mental health records from one of the Veteran's treatment providers.  The Veteran filed a claim for PTSD in December 2007.  The June 2008 rating decision granted service connection for PTSD and assigned an effective date of September 5, 2007.  However, inasmuch as the records received in October 2007 were received within one year of the November 2006 rating decision, that rating decision never became final.  38 C.F.R. § 3.156(b).  Accordingly, the issue before the Board is the initial rating for the Veteran's acquired psychiatric disorder for the period beginning October 1, 2006.

The issue of entitlement to a rating in excess of 30 percent for the period beginning February 21, 2008, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, PTSD previously characterized as anxiety, resulted in no more than occupational and social impairment due to mild or transient symptoms for the period prior to September 5, 2007.  

2.  For the period from September 5, 2007 through February 20, 2008, PTSD resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent, but not greater, for PTSD during the period prior to September 5, 2007 are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 201238 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).

1.  The criteria for an evaluation in excess of 30 percent for PTSD during the period from September 5, 2007 through February 20, 2008, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 201238 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).

These notice requirements apply to all elements of a claim, including degree of disability and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

II. Analysis

A. Initial Rating for PTSD

The Veteran asserts that he is entitled to an initial rating of 70 percent for the entire period on appeal.  See November 2009 VA Form 9.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, all service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.

The criteria for a 10 percent rating are: 

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  


The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  In addition to the symptoms listed in the rating schedule, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).

The Veteran underwent a pre-discharge VA mental health examination in July 2006.  He reported trouble falling asleep over the past ten years.  He denied depression, loss of energy and interests, intrusive thoughts, and flashbacks.  The examiner stated that the Veteran was anxious and tense.  He diagnosed him with anxiety disorder, and assigned a GAF score of 65.  He stated that the Veteran did not seem to have PTSD at this time.  

The Veteran also has provided numerous outpatient treatment records.  In June 2006, he reported memory problems, anxiety, and nervousness, and difficulty with sleep.  PTSD was diagnosed.  In July 2007, a tense affect and anxious mood were reported.  He was diagnosed with adjustment disorder, and a GAF score of 72 was assigned.  Anxiety and depression were noted the following month.  The psychologist stated that any PTSD symptoms that the Veteran might have did not interfere with his daily life.   On September 5, 2007, the Veteran complained of odd dreams with themes of death.  He was diagnosed with Anxiety Disorder NOS.  

In an October 2007 VA primary care note, it was stated that the Veteran wondered whether he should be referred to mental health.  He reported irritability, isolation, and insomnia.   The Veteran then appears to have begun receiving mental health treatment from VA towards the end of 2007.  He underwent a PTSD evaluation on November 7, 2007.  He reported irritability, sleep difficulty, mental numbness, memory and concentration problems, and loss of interests.   The Veteran stated that he had recurring and intrusive thoughts, avoidance behavior, and increased arousal.  He was diagnosed with PTSD and depressive disorder NOS, and was assigned a GAF score of 55.  He had another assessment on November 19, 2007.  He reported irritation, sleep disturbances, anxiety, isolation, anger issues, and depression.  The Veteran also reported auditory and vibratory hallucinations.

In his December 2007 PTSD claim, the Veteran also described difficulties in his marriage, paranoia, and self-imposed isolation.  

On VA examination in February 2008, the Veteran stated that he has trouble falling and stating asleep, and has nightmares four times per week.  He described hypervigilance, intrusive thoughts, and an exaggerated startle response.  The Veteran stated that he avoids large crowds and has reduced energy and interests.  He denied suicide attempts, suicidal and homicidal ideation, and panic attacks.  He also stated that he was currently not working and searching for employment.  The examiner stated that the Veteran had a calm mood and appropriate affect, and no impairment of thought processes or communication.  The examiner stated that the Veteran had adequate insight, judgment, and memory.  He diagnosed the Veteran with PTSD, and assigned a GAF score of 56.  

VA treatment records from February 20, 2008, also note that the Veteran reported daily stress and hypervigilance.  He stated that he felt angry for no apparent reason and frequently argues with his wife.  

Based on all lay and medical evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that he is entitled to an initial rating of 10 percent, but no higher, for the period prior to September 5, 2007.  The Veteran exhibited problems sleeping and some anxiety, tension and nervousness.  His GAF scores were in the mild range.  Resolving all doubt in the Veteran's favor, the Board finds that he exhibited occupational and social impairment due to mild or transient symptoms, but the criteria for a higher rating were not met or approximated.  

For the period prior after September 5, 2007, the Veteran exhibited occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran had chronic sleep impairment with a depressed mood and anxiety, suspiciousness, and mild memory loss.  His GAF scores increased and he met the criteria for a 30 percent rating.  

The Board notes that the evidence reflects some symptoms that are contemplated by a rating of 50 percent or higher, such as auditory and vibratory hallucinations.  However, even considering these symptoms, the Board finds that the Veteran's overall disability most nearly approximates a 30 percent disability rating.  The Veteran does not have occupational and social impairment with reduced reliability, or impairment with deficiencies in most areas.  There is no evidence of panic attacks more than once a week, no evidence of difficulty in understanding complex commands, and impaired judgment or abstract thinking.  There is no evidence of neglect of personal hygiene or appearance; difficulties with speech; homicidal or suicidal ideation, or near continuous depression or panic affecting his ability to function.  While the Veteran reported auditory and vibratory hallucinations in November 2007, that appears to be an isolated incident.  Moreover, his GAF scores were primarily in the 50s reflective of moderate symptoms or moderate difficulty in social, occupational, and school functioning.  See DSM-IV at 47.  In summary, while the evidence reflects some symptoms that are contemplated by the higher ratings for mental disability, the Board finds that the Veteran's overall disability picture most nearly approximates a 30 percent rating.  See 38 C.F.R. § 4.7.  

In making this determination, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating assigned herein for PTSD under any alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  There are, however, no reports of any periods of hospitalization.  In addition, a disability rating itself is recognition that industrial capabilities are impaired.  Van Hoose v. Brown, 4 Vet. App. 361, 363; Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992).  The veteran's symptoms, including sleep impairment, depressed mood, and anxiety, are accounted for by, and do not exceed, the criteria of the General Rating Formula for Mental Disorders.  See Thun, 22 Vet. App. at 115, Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Based on the evidence, the Board concludes that the facts of this case do not warrant referral to the Compensation and Pension Service for consideration of an extraschedular rating.  38 U.S.C.A. § 5107(b); see Barringer v. Peake, 22 Vet. App. 242, 243-45 (2008); Thun, 22 Vet. App. at 115-16.

An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, no other increased rating claims are before the Board and there are no symptoms of service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against an initial rating in excess of 30 percent.  As such, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied to this extent.  38 C.F.R. § 4.3.


ORDER

An evaluation of 10 percent, but not greater, for PTSD during the period prior to September 5, 2007 is allowed, subject to the regulations governing the award of monetary benefits.  

An evaluation in excess of 30 percent for PTSD during the period from September 5, 2007 through February 20, 2008 is denied.  


REMAND

The Veteran's most recent VA examination occurred in February 2008, and the most recent outpatient record associated with his claims file is from January 2009.  The Board finds that remand is necessary for the remaining period on appeal in order to obtain a new examination and outstanding treatment records.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (VA must provide a contemporaneous medical examination where the record does not adequately reveal the current state of the claimant's disability, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary information and authorization from the Veteran, request any outstanding mental health records of the Veteran, to specifically include records from dated from January 2009 to the present.  Any such records obtained should be associated with the record.  

All efforts to obtain the above-described records must be documented in the claims file.  Such efforts shall continue until federal records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  Reasonable efforts are necessary for non-federal records.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be given notice and allowed an opportunity to provide such records.  

2. After the above has been completed, schedule a VA mental health examination to evaluate the current severity of the Veteran's acquired psychiatric disorder.  All indicated tests and studies should be performed and findings reported in detail.  The claims folder must be made available to the examiner for review prior to examination.  

3.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case and afford the Veteran opportunity to respond before the case is returned to the Board.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


